Citation Nr: 1137976	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  08-07 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an effective date prior to October 12, 1999, for a grant of service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Counsel








INTRODUCTION

The Veteran served on active duty from July 1972 to February 1973.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in March 2007, a statement of the case was issued in January 2008, and a substantive appeal was received in April 2008.

The Veteran requested a Board hearing in his April 2008 substantive appeal.  The Veteran was accordingly scheduled for the requested hearing to take place in May 2011, and the Veteran was appropriately notified in March 2011.  However, the Veteran failed to report for the scheduled May 2011 Board hearing, and no request to reschedule has been received from the Veteran.  The Board will therefore proceed with a decision at this time.

The Board also notes that the Veteran recently submitted an additional written statement containing testimony and contentions, received at the Board in September 2011.  VA regulations require that pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction for review and preparation of a supplemental statement of the case unless this procedural right is waived in writing by the appellant.  38 C.F.R. §§ 19.37, 20.1304.  In the case at hand, the Veteran has expressly waived agency of original jurisdiction review of this additional testimony.  Appellate review may therefore proceed.

As discussed below, the Board is bound to deny the claim on appeal as a matter of law because there can be no freestanding claim of entitlement to an earlier effective date; the finality of the effective date assignment precludes an attempt to now claim an earlier effective date on grounds other than clear and unmistakable error (CUE).  





The Board notes that the Veteran's contentions have included general references to his belief that one or more prior RO rating decisions were decided incorrectly.  However, the issue currently in appellate status does not involve any sufficiently specifically pled claim of CUE, and adjudication of the claim at the agency of original jurisdiction has not otherwise recognized any CUE claim.  If the Veteran wishes to file a motion for revision of a rating decision based on CUE, he should inform the RO as to which decision and as to what issue.  In this regard, the Veteran is advised that any claim of CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000), aff'd sub nom, Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  Specifically, when attempting to raise a claim of CUE, a claimant must identify a particular rating decision and describe the alleged error with some degree of specificity, and provide persuasive reasons as to why the result would have been manifestly different but for the alleged error.  See Fugo v. Brown, 6 Vet. App. 40, 43-4 (1993).


FINDING OF FACT

In a January 2003 rating decision, the RO granted service connection for schizophrenia, effective October 12, 1999; the Veteran did not appeal this assignment of an effective date.


CONCLUSION OF LAW

The January 2003 RO decision, which assigned an effective date of October 12, 1999, in a grant of service connection for schizophrenia, is final.  38 U.S.C.A. § 7104 (West 2002).






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation provides, among other things, for notice and assistance to claimants under certain circumstances.  VA has issued final rules to amend adjudication regulations to implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The intended effect of the regulations is to establish clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who files a substantially complete application for VA benefits, or who attempts to reopen a previously denied claim.

VA's duties to assist and notify have been considered in this case.  However, as it is the law, and not the facts, that are dispositive of the appeal, the duties to notify and assist imposed by the VCAA are not applicable to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  The enactment of the VCAA does not affect matters on appeal to the Board when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Because the finality and effect of a prior unappealed RO decision is outlined in statute and regulation, the Board's review in this case is limited to interpreting the pertinent law and regulations.

Analysis

The Veteran contends, including as presented in his May 2005 claim, December 2005 correspondence, and June 2009 RO hearing testimony, that he should be awarded an earlier effective date for service connection for schizophrenia; the Veteran seeks assignment of a date as early as the day following his separation from service in 1973.  



The Veteran contends that a revision of the effective date is warranted as he believes the evidence shows that he suffered from the disability during service and he attempted to establish service connection for psychiatric disability on multiple occasions prior to October 1999.  

The Veteran's representative also directs attention to a January 1991 VA examination report showing a diagnosis of schizophrenia; the Veteran's representative contends that this report should be considered to have established a claim for service connection and a basis for assignment of an effective date at least as early as January 1991 for the eventual grant of service connection for schizophrenia.  

Furthermore, the Veteran's representative has contended that the effective date should be revised on the basis of a failure of VA to assist the Veteran with establishing service connection at an earlier time, including around the time of the January 1991 diagnosis.  

Finally, the Veteran has contended that the effective date was assigned without proper consideration of a post-separation revision to his Form DD-214 which, in pertinent part as revised by a November 1990 Form DD-215, shows that the reason for the Veteran's discharge was "Unsuitability."  (Another DD-215 was subsequently issued which added recognition of the Veteran's Purple Heart Ribbon and Meritorious Unit Commendation Ribbon.).

The Board notes that all the rating decisions and appeals concerning denial of service connection for a psychiatric disability were necessarily prior to the January 2003 RO rating decision that granted service connection for schizophrenia.  The January 2003 RO rating decision made the final determination of the effective date for assignment in granting service connection for that disability.  In the January 2003 rating decision, service connection was established for schizophrenia, effective October 12, 1999.  The Veteran did not file any timely appeal concerning the assignment of the effective date.  


The Veteran's earliest attempt to contest or revise the assigned effective date was in May 2005.  By statute, a notice of disagreement must be received within one year of the date of mailing of notice of the decision.  See 38 U.S.C.A. § 7105(b)(1).  The January 2003 RO rating decision was mailed to the Veteran in January 2003, and no notice of disagreement was received within a year of that date.  That January 2003 decision's assignment of the effective date is final.  38 U.S.C.A. § 7104 (West 2002).

In May 2005, the Veteran expressed that he sought revision to an earlier effective date for service connection for schizophrenia; after issuance of a new RO rating decision on this claim, the current appeal ensued.  The Veteran's May 2005 correspondence was not submitted within the one year period for appealing the January 2003 RO decision that assigned the effective date being challenged, therefore this is not a timely appeal of that effective date assignment.  Rather, this appeal arises from the Veteran's attempt to raise a freestanding claim to revise the effective date assigned in a prior final decision.

Although the Veteran is now advancing a claim for an earlier effective date for the establishment of service connection for schizophrenia, the United States Court of Appeals for Veterans Claims (Court) has made it clear that there can be no freestanding claim for an earlier effective date because to allow such a claim would be contrary to the principle of finality set forth in 38 U.S.C.A. § 7105.  Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006).  

In other words, the finality of the effective date precludes an attempt to now claim an earlier effective date on grounds other than clear and unmistakable error.  The Board is bound to deny this claim as a matter of law.







As for the Veteran's concern that the original issuance of his Form DD-214 contained some incorrect information regarding his service discharge, the record shows that several DD-215 forms to amend and to correct the Veteran's original DD-214, including one in November 1990 and another one in September 2007, have been issued.  

The provisions of 38 C.F.R. § 3.156 (c) provide an exception to the finality of a rating decision when the RO later obtains pertinent service department records that serve as part of the basis of a later grant of service connection.  The Board acknowledges the Veteran's concerns with regard to the correction of his service information, however, the concerns raise no legal basis for revising the effective date for the grant of service connection.  The appeal does not involve any situation in which the Veteran was denied service connection for a disability prior to being granted service connection for that disability on the basis of newly obtained service department records such that 38 C.F.R. § 3.156 (c) would apply.  


ORDER

The appeal for an effective date prior to October 12, 1999, for a grant of service connection for schizophrenia is denied as a matter of law.



______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


